     Case 4:18-cv-00137-MW-MAF Document 129 Filed 12/08/20 Page 1 of 17




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA

NATIONAL RIFLE ASSOCIATION
OF AMERICA, Inc., et al.,

       Plaintiffs,

       v.                                     CASE NO.: 4:18-cv-137-MW-MAF

RICK SWEARINGEN, in his official
capacity as Commissioner of the
Florida Department of
Law Enforcement,

       Defendant.
                                              /

        OPPOSITION TO MOTION IN LIMINE TO EXCLUDE THE
             TESTIMONY OF WILLIAM ENGLISH, PH.D.

       The Court should deny Defendant’s Motion in Limine to Exclude the

Testimony of William English, Ph.D. (“MIL”) because Dr. English’s testimony that

18-to-20-year-olds have historically enjoyed the right to purchase arms is helpful to

the Court and because his testimony on the public safety impacts of Florida’s ban is

reliable.

       Plaintiffs, the National Rifle Association of America, Inc., and Radford Fant,

challenge the constitutionality of Section 790.065(13), Florida Statutes, which bans

anyone 18 to 20 years of age from purchasing any type of firearm—handgun, rifle

or shotgun—from anyone, including a federally licensed dealer or a private source.
     Case 4:18-cv-00137-MW-MAF Document 129 Filed 12/08/20 Page 2 of 17




Plaintiffs contend that Florida’s ban violates the Second and Fourteenth

Amendments.

      The Supreme Court has instructed that challenges under the Second

Amendment should be analyzed based upon the text, history, and tradition of that

amendment. District of Columbia v. Heller, 554 U.S. 605, 626–27, 634–35 (2008).

“We look to [the historical background of the Second Amendment] because it has

always been widely understood that the Second Amendment, like the First and

Fourth Amendments, codified a pre-existing right.” Id. at 592. “Constitutional rights

are enshrined with the scope they were understood to have when the people adopted

them.” Id. at 634–35.

      Throughout this litigation, Defendant has urged this Court to use a two-step

inquiry to resolve Plaintiffs’ Second Amendment claim. See Def.’s Motion for

Summary Judgment (“Def.’s MSJ”), ECF No. 107, at 6; Def.’s Motion to Dismiss.

ECF No. 73, at 5. According to Defendant, at the first step of this two-step inquiry,

the Court determines whether the challenged law burdens conduct within the scope

of the Second Amendment as historically understood, analyzing the text, history,

and tradition of that amendment. Def.’s MSJ, at 6. This step is not unlike the Heller

analysis described above. At the second step, the Court determines, among other

things, whether the challenged law survives heightens scrutiny by “advance[ing] the

state’s interest” in improving public safety. See id. at 19-29.

                                           2
    Case 4:18-cv-00137-MW-MAF Document 129 Filed 12/08/20 Page 3 of 17




      Defendant argues in his Motion for Summary Judgment that Florida’s ban

does not burden conduct within the scope of the Second Amendment. Def.’s MSJ,

at 7-19. Defendant also asks this Court to hold that Florida’s ban survives

intermediate scrutiny, see id., which requires the Court to perform a fact-based

analysis and assess the evidence supporting the ban’s justification, see McCutcheon

v. Federal Election Comm’n, 572 U.S. 185, 221 (2014) (plurality op.). Plaintiffs

anticipate that Defendant will make these same arguments at trial.

      Plaintiffs designated Dr. English to assist the Court in its determinations that

Florida’s ban burdens conduct protected by the Second Amendment, that the ban is

inconsistent with the Second Amendment’s text, history and tradition, and that the

ban fails at step two of the two-step analysis urged by Defendant. Relying on various

historical sources, Dr. English opines that Florida’s ban “denies a constitutionally

protected right to a class of citizens in a manner that is inconsistent with principles

of moral and legal equality.” MIL, Ex. A, at 2.1 Dr. English also opines that Florida’s

ban “is unlikely to improve public safety” because it “will be ineffective at

preventing 18-20 year old criminal from accessing firearms,” because federal law

already “restrict[s] licensed sales of handguns to those under 21,” and because it will




1
 Dr. English’s report is attached to Defendant’s Motion in Limine as Exhibit A. For
ease of reference, citations to that report will be made to “MIL, Ex. A.”
                                          3
     Case 4:18-cv-00137-MW-MAF Document 129 Filed 12/08/20 Page 4 of 17




negatively impact 18-to-20-year-olds’ ability to purchase firearms for self-defense.

Id. at 1.

       Defendant argues that the former testimony is unhelpful to the Court because

it is a purely legal conclusion. MIL, at 15. Defendant also argues that Dr. English, a

professor who studies the effects of firearm legislation, is unqualified to give this

testimony and that, in any event, this testimony is unreliable because it lacks

“intellectual rigor.” MIL, at 12-13.

       For the reasons set forth below, under Federal Rule of Evidence 702 and

Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993), Dr. English’s opinions

are reliable and fit the facts of this case. Defendant’s motion to exclude his testimony

on these bases should be denied.

                               LEGAL STANDARD

       Expert testimony is admissible when the expert “is qualified and proposes to

give at least some testimony that passes muster under Daubert.” Munroe v. Barr

Labs., Inc., No. 4:07CV395-RH/WCS, 2009 WL 6361861, at *1 (N.D. Fla. Oct. 14,

2009).

       Under Federal Rule of Evidence 702 and Daubert, trial courts act as a

gatekeeper for expert testimony, permitting into the courtroom testimony that is

relevant and reliable. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 145 (1999).




                                           4
    Case 4:18-cv-00137-MW-MAF Document 129 Filed 12/08/20 Page 5 of 17




Trial courts have broad discretion in their role as gatekeepers. See, e.g., In re

Teltronics, Inc., 904 F.3d 1303, 1310-1311 (11th Cir. 2018).

                                   ARGUMENT

      Under Rule 702 and Daubert, Dr. English is competent to offer his testimony,

and his opinions are both reliable and do more than offer a purely legal conclusion.

Defendant’s motion to exclude his testimony on these bases should be denied.

      1. Dr. English’s opinion that 18-to-20-year-olds have historically enjoyed
         the right to purchase arms is admissible.

      Dr. English rebuts Defendant’s argument that Florida’s ban “does not burden

conduct protected by the Second Amendment as historically understood” because

“the sale of firearms to minors—as 18-to-20-year-olds were at common law—is not

protected by the Second Amendment.” Def. MSJ, at 7-19. Dr. English relies upon

various historical sources to opine that 18-to-20-year-olds have historically been

considered adults and that a ban on their ability to purchase firearms is inconsistent

with the Second Amendment’s history and tradition. See MIL, Ex. A, at 9-13.

      Defendant relies upon Washington v. City of Waldo, Fla., No. 1:15CV73-

MW/GRJ, 2016 WL 3545909, at *3-4 (N.D. Fla. Mar. 1, 2016), to argue that Dr.

English’s testimony should be excluded because it merely explains the law to the

Court and offers a legal conclusion. MIL, at 15. In Washington, the Court

distinguished between inadmissible expert testimony that offers “purely legal

conclusions” or “purports to articulate the requirements of the law” and admissible
                                          5
     Case 4:18-cv-00137-MW-MAF Document 129 Filed 12/08/20 Page 6 of 17




testimony that “present[s] the factors that might inform [the Court’s understanding

of the issues to be decided].” 2016 WL 3545909, at *3-5. Under this rubric,

Washington excluded testimony that provided an ultimate conclusion, id. at *3, and

testimony that “articulate[d] the requirements of a lawful arrest,” id. at *4, but

admitted testimony that “lists factors that Florida officers presumably consider in

assessing a potential threat to officer safety and subsequently opines as to whether

those factors were present in this case,” id. at *5.

      Dr. English’s testimony is distinguishable from the testimony excluded in

Washington, and is more akin to the testimony the Court admitted. At no point does

Dr. English provide a purely legal conclusion on the constitutionality of Florida’s

ban. Nor does he articulate the requirements of a proper Second Amendment

analysis. Dr. English instead canvasses a variety of historical sources to opine that

18-to-20-year-olds have historically enjoyed the right to purchase arms. Id. at 9-13.

This testimony will help the Court determine whether Florida’s ban burdens conduct

protected by the Second Amendment, whether Florida’s ban is consistent with the

Second Amendment’s text, history, and tradition, and that no other right is curtailed

past the age of majority in the way Defendant has treated the Second Amendment

rights of young adults in Florida.




                                           6
    Case 4:18-cv-00137-MW-MAF Document 129 Filed 12/08/20 Page 7 of 17




      2. Dr. English is competent to opine on the public safety impact of
         Florida’s ban, and this testimony is reliable.

             A. Dr. English is competent to opine on the public safety impact of
                Florida’s ban.

      Dr. English has provided similar expert testimony in several Second

Amendment cases without having his testimony excluded. See Rupp v. Becerra, No.

8:17-cv-00746-JLS-JDE (C.D. Cal.) (judgment entered July 31, 2019) (Dr.

English’s testimony not challenged); Vermont Federation of Sportsmens Clubs v.

Birmingham, No. 224-4-18 (Vt. Sup. Ct. Wash. Unit) (same); see also Doe v.

Putnam Cnty, 16-cv-8191 (S.D.N.Y.) (motion to exclude Dr. English as rebuttal

witness not yet decided).

      Under Rule 702, “a person may be qualified as an expert based on his

knowledge, skill, experience, training, or education.” Washington, 2016 WL

3545909, at *2. An expert’s credentials are examined “in light of the subject matter

of the proposed testimony.” Id. “This inquiry is not stringent, and so long as the

expert is minimally qualified, objections to the level of the expert’s expertise go to

credibility and weight, not admissibility.” Id. Expert witnesses are not required “to

possess a particular degree; qualification can be achieved simply ‘[b]y virtue of

training and experience.’” Hong v. Sec’y, Dep’t of Corr., No. 5:07-CV-374, 2011

WL 13175211, at *13 (M.D. Fla. Mar. 15, 2011), aff’d, 478 F. App’x 648 (11th Cir.

2012) (quoting United States v. Majors, 196 F.3d 1206, 1215 (11th Cir. 1999)).


                                          7
    Case 4:18-cv-00137-MW-MAF Document 129 Filed 12/08/20 Page 8 of 17




      For instance, in Arevalo v. Coloplast Corp., No. 3:19CV3577-TKW-MJF,

2020 WL 3958505, at *8 (N.D. Fla. July 7, 2020), reconsideration denied, No.

3:19CV3577-TKW-MJF, 2020 WL 6018933 (N.D. Fla. Oct. 6, 2020), this Court

held that a proposed expert was “qualified to offer opinions about testing, IFUs, or

postmarket surveillance” because of her “experience consulting in the areas of

medical product development, testing, trials, and regulatory compliance,” her “Ph.D.

in toxicology,” and the fact that “[o]ther courts have considered [her] qualified on

many occasions.” The Court admitted her testimony on “regulatory and industry

standards expert regarding testing, labeling, and postmarket surveillance”

notwithstanding the fact that she had a Ph.D. in toxicology. Id.

      Dr. English’s education, background, and current position allow him to collect

and analyze data and scholarly research and opine on the public safety impact of

Florida’s ban. Dr. English is an accomplished social scientist with expertise in

empirical methods, behavioral economics, public policy, and firearms laws. Dr.

English has been accepted as an expert in these areas by other courts. Infra, 7. Dr.

English serves as Assistant Professor of Ethics, Political Economy, and Behavioral

Economics at the Georgetown University McDonough School of Business, where

he is researching the impact of various firearms laws within the United States. MIL,

Ex. A, at 15. He received his doctorate in Political Science at Duke University with

a Dissertation titled Social Thought and Social Change: Methodological Dilemmas

                                          8
     Case 4:18-cv-00137-MW-MAF Document 129 Filed 12/08/20 Page 9 of 17




at the Intersection of Science and Ethics. Id. Dr. English has degrees in Political

Science, Economics, and Mathematics from Duke University and a degree in Ethics

from Oxford University, UK. Dr. English has written, lectured, taught, and

commented extensively on topics in public policy, statistical analysis, methodology,

regulation, government, behavioral economics, and ethics. Id.

      Defendant suggests that only criminologists can be qualified to opine on a

law’s public safety effects. MIL, at 10-11. This is simply not the case. Like the expert

witness in Arevalo, 2020 WL 3958505, at *8, Dr. English has relevant experience

researching the impact of various firearms laws within the United States, earned his

Ph.D. in the relevant field, and has offered expert testimony on the public safety

impacts of firearm laws before. Infra, 8; see also Niam v. Ashcroft, 354 F.3d 652,

660 (7th Cir. 2004) (“There is no ironclad requirement that an academic, to be

qualified as an expert witness, must publish academic books or articles on the precise

subject matter of her testimony.”). His background and training are more than

sufficient to meet the requirements for an expert witness in this case.

             B. Dr. English’s opinion that Florida’s ban will have a negative
                impact on public safety in Florida is admissible because it is
                reliable.

      Dr. English analyzes information from the Census Bureau to determine how

many 18-to-20-year-olds live in Florida and analyzes information from the

Department of Justice’s National Center for Juvenile Justice to determine how many


                                           9
    Case 4:18-cv-00137-MW-MAF Document 129 Filed 12/08/20 Page 10 of 17




18-to-20-year-olds in Florida are arrested each year for violent crime offenses. MIL,

Ex. A, at 5. He then uses information from the Florida Department of Law

Enforcement to determine how many of these crimes involved firearms and uses

information from the United States Department of Justice to determine how many

of these crimes involved firearms that were purchased from a retailer. Id. Dr. English

evaluates this information to opine that Florida’s ban is targeted at reducing crime

that rarely occurs. Id. at 1-2.

       Dr. English then examines the impact of Florida’s ban on the ability of law-

abiding, responsible 18-to-20-year-olds to defend themselves. Id. at 7. Dr. English

cites the Bureau of Justice Statistics for the proposition that 18-24-year-olds are

victimized most by violent crime. Id. Dr. English opines that Florida’s ban “will

prevent law-abiding citizens who are most vulnerable to violent crime from

purchasing a firearm for the purpose of defending themselves.” Id. This testimony

is based on Dr. English’s analysis of the activity Florida bans and the statistics

demonstrating that young adults are highly victimized.

       Contrary to Defendant’s argument misrepresenting his testimony, MIL, at 12,

Dr. English’s opinion is not based on whether it may be legal to gift a firearm to 18-

to-20-year-olds. In any event, if it is now Defendant’s position that the challenged

law will not actually decrease acquisition of firearms by those in this age group, then

Defendant has himself demonstrated that the law is not tailored to the government

                                          10
    Case 4:18-cv-00137-MW-MAF Document 129 Filed 12/08/20 Page 11 of 17




interest and is unconstitutional. Defendant appears to be using this entirely

speculative possibility—that some law-abiding adult will determine that an

individual 18-to-20-year-old “is prepared for the responsibility of gun ownership”

and loan or give them a firearm—as an implausible litigation position to save the

purchase restriction, tacitly admitting that Florida’s ban is indefensible.

      Defendant takes issue with Dr. English’s extrapolation of data regarding crime

and violent crime, arguing that his opinion is not persuasive because it relies on

multiple sets of data and does not control for certain variables. Id. at 12-13.

Defendant makes the same argument regarding Dr. English’s interpretation of the

findings in the United States Fish & Wildlife Service survey. Id. At best, these

arguments would go only to the weight of Dr. English’s testimony, not its

admissibility. “It is not the role of the district court to make ultimate conclusions as

to the persuasiveness of the proffered evidence.” Quiet Tech. DC–8, Inc. v. Hurel–

Dubois UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003) (citations omitted);2

Companhia Energetica Potiguar v. Caterpillar Inc., No. 14-24277-CIV, 2017 WL

10775768, at *7 (S.D. Fla. June 12, 2017) (“[M]istakes, defects, omissions,

problems, weaknesses and warts with an expert’s opinion do not necessarily mean

that it must be excluded. To the contrary, many challenges to expert testimony


2
  This principle applies even in a bench trial. Adams v. Paradise Cruise Line
Operator Ltd., Inc., No. 19-CV-6114, 2020 WL 3489366, at *2 (S.D. Fla. June 26,
2020).
                                          11
    Case 4:18-cv-00137-MW-MAF Document 129 Filed 12/08/20 Page 12 of 17




ultimately can be viewed as an attack on the weight of the expert’s opinions, which

can be addressed at trial through vigorous cross-examination, rather than to

admissibility.”). Criticisms that “relate to the accuracy of the information [the

expert] used in his methodology” go to weight not admissibility and “is more

properly raised through cross examination or rebuttal testimony than with a Daubert

motion.” Hernandez v. Crown Equip. Corp., 92 F. Supp. 3d 1325, 1343 (M.D. Ga.

2015). The Court should not exclude Dr. English’s testimony but should allow

Defendant to subject it to cross-examination.

      Defendant makes this same argument with respect to Dr. English’s opinion

that Florida’s ban is unlikely to positively impact suicide rates among 18-to-20-year-

olds in Florida, suggesting that his opinion is based on speculation. MIL, at 13. Dr.

English defines the potential impact of Florida’s ban on suicide rates among 18-to-

20-year-olds in Florida, noting that approximately 17 individuals commit suicide

with long guns (handguns were already illegal to purchase via federal law). MIL,

Ex. A, at 8. Dr. English then notes candidly that this is an “empirical question that

can only be answered using data that is not yet publicly available,” but opines based

on a study on suicide rates associated with the implementation of the Brady Handgun

Violence Act that “there are reasons to expect that the impact of ‘Florida’s ban’ will

be minimal on what is already a very small population to begin with.” Id. Dr. English

bases his opinion on a scientific study, not speculation. Defendant’s issue with this

                                         12
    Case 4:18-cv-00137-MW-MAF Document 129 Filed 12/08/20 Page 13 of 17




testimony goes to the weight the Court should afford the testimony and not the

testimony’s admissibility.

      Defendant finally argues that Dr. English’s opinions lack a specific

methodology because his calculations are based on an incomplete set of data. MIL,

at 13-14. Dr. English’s methodology is clear: he distills relevant, credible

information to opine that Florida’s ban will not have a positive impact on public

safety in Florida. See infra, 9-10. Defendant relies upon Cordoves v. Miami-Dade

Cty., 104 F. Supp. 3d 1350, 1356 (S.D. Fla. 2015), a case that “hing[ed] on whether

a dog is a service animal,” to argue that Dr. English’s methodology fails. In

Cordoves, the Court excluded the proposed expert because he “proffered a theory”

without “cit[ing] any sources corroborating his assumptions.” Id. (emphasis added).

Cordoves is inapplicable here because, as Defendant admits, Dr. English provides

citations that corroborate each of his opinions and then uses this evidence to perform

calculations that inform his opinion. MIL, at 13. Defendant takes issues with Dr.

English’s conclusions, but this goes to the weight of Dr. English’s opinions not their

admissibility.

      There is no other right conditioned entirely on the generosity of others.

Defendant cannot have it both ways. Either the restriction will advance public safety

by reducing the number of firearms acquired by Florida citizens in the restricted age

group, or a sufficient number of gifted firearms will be transferred to 18-to-20-year-

                                         13
    Case 4:18-cv-00137-MW-MAF Document 129 Filed 12/08/20 Page 14 of 17




olds to significantly reduce the burden on the Second Amendment right. But it

cannot be both simultaneously because the fundamental precept of the sales ban is

that “18-to-20-year-olds are uniquely likely to engage in impulsive, emotional, and

risky behaviors.” Def’s MSJ at 25. Any argument that the ability to gift or loan a

firearm to a member of the restricted age group saves this ban from Second

Amendment scrutiny is without merit. Regardless, Defendant has chosen to make an

issue of this, and Dr. English’s expert opinion provides assistance to the Court with

respect to the effects, positive or negative, of the bans, and he should be permitted

to testify.

                                 CONCLUSION

       For the foregoing reasons, Defendant’s Motion should be denied.




                                         14
Case 4:18-cv-00137-MW-MAF Document 129 Filed 12/08/20 Page 15 of 17




                              Respectfully submitted,

                              /s/John Parker Sweeney
                              John Parker Sweeney
                              James W. Porter, III
                              Marc A. Nardone
                              BRADLEY ARANT BOULT CUMMINGS LLP
                              1615 L Street, NW
                              Washington, DC 20036
                              Tel: (202) 393-7150
                              jsweeney@bradley.com
                              (Admitted Pro Hac Vice)

                              Robert Craig Mayfield (FBN: 0429643)
                              BRADLEY ARANT BOULT CUMMINGS LLP
                              100 N. Tampa Street, Suite 2200
                              Tampa, FL 33602
                              Telephone: (813) 559-5500
                              rmayfield@bradley.com

                              Counsel for Plaintiffs




                                15
    Case 4:18-cv-00137-MW-MAF Document 129 Filed 12/08/20 Page 16 of 17




                  Local Rule 7.1(F) Certificate of Compliance

Pursuant to Local Rule 7.1(F), I certify the foregoing pleading contains 3,029 words.

                                              /s/ Robert Craig Mayfield
                                              Counsel for Plaintiffs




                                         16
   Case 4:18-cv-00137-MW-MAF Document 129 Filed 12/08/20 Page 17 of 17




                      CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on December 8, 2020, I filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will provide electronic
service to all counsel of record, as follows:

AMIT AGARWAL (FBN 125637)
Solicitor General

JAMES H. PERCIVAL (FBN 1016188)
Chief Deputy Solicitor General

ELIZABETH TEEGEN (FBN 833274)
Chief Assistant Attorney General

TIMOTHY NEWHALL (FBN 391255)
Senior Assistant Attorney General

Office of the Attorney General
The Capitol, PL-01
Tallahassee, FL 32399
Tel: (850) 414-3681
amit.agarwal@myfloridalegal.com
james.percival@myfloridalegal.com
elizabeth.teegen@myfloridalegal.com
barbara.throne@myfloridalegal.com
timothy.newhall@myfloridalegal.com

CHRISTOPHER J. BAUM (FBN 1007882)
Deputy Solicitor General
Office of the Attorney General
State of Florida
1 SE 3rd Ave Suite 900
Miami, FL 33131
(786) 792-6269
christopher.baum@myfloridalegal.com
                                           /s/ Robert Craig Mayfield
                                           Counsel for Plaintiffs


                                      17
